DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	The status of the claims as filed in the reply dated 6/2/2021 are as follows:
	Claims 1-15 are amended,
	Claims 16-20 are new,
	Claims 1-20 are currently pending. 
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the connecting pipe connecting the first left header to the second right header (claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites “wherein the connecting pipe connects the first left header to the second right header” in lines 11-12, which is not described in the specification. In each embodiment discussed in the instant application the connecting pipe connects two left header or two right headers. 
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	Claim 16 recites “a heat exchange plane” in line 2 and recites “wherein the heat exchange plane includes a plurality of heat exchange planes spaced apart from each other” in lines 4-5, which is unclear as to how a single plane can be composed of a plurality of planes. For examining purposes the limitations will be interpreted as --heat exchange planes-- and --wherein the heat exchange planes include a plurality of heat exchange planes spaced apart from each other--.
b.	Claims 17 and 18 are rejected to on the basis of their dependency on claim 16.


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-5, 7, 9-16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (U.S. Patent No. 5,529,116, “Sasaki”, previously cited) in view of Kim et al. (U.S. Patent Publication No. 2004/0050537, “Kim”) and in further view of Shinmura (U.S. Patent No. 5,176,200, previously cited). 

Regarding Claim 1, Sasaki discloses a heat exchanger (fig 25), comprising:
  	a first heat exchanger (B) including a plurality of first flat tubes (21) configured to exchange heat between refrigerant and air (W), the first heat exchanger having a first side (23) connected to a first introduction pipe  (40) and that is configured to introduce the refrigerant (fig 25);
a second heat exchanger (A) including a plurality of second flat tubes (1) configured to exchange heat between the refrigerant and air (W), the second heat exchanger being disposed outside the first heat exchanger and being connected to a discharge tube (50) from which the refrigerant is discharged (fig 25); and
a connecting pipe (60) that connects the first heat exchanger to the second heat exchanger and that is configured to supply the refrigerant discharged from the first heat exchanger to the second heat exchanger (fig 25),

Sasaki does not explicitly disclose wherein a ratio of a total cross-sectional area of the plurality of first flat tubes and a total cross-sectional area of the plurality of second flat tubes is 7-9 : 1-2. However, since Sasaki teaches provided a larger total cross-section area of the first flat tubes is larger that of the plurality of second flat tubes, the exact range of the ratio of the cross-sectional areas is considered a result-effective variable, i.e. a variable which achieves a recognized result. In this case the recognized result is that Sasaki teaches that having the total cross-sectional area of the plurality of first flat tubes larger than that of the plurality of second flat tubes improve heat exchange efficiency and reduces pressure loss (col 8, lines 5-22). It would not have been inventive to determine the optimal range via routine experimentation and it would have been obvious to a person of ordinary skill in the art for Sasaki to provide the ratio of 7-9 : 1-2 in order to optimize the efficiency and pressure loss. 
However, Sasaki does not explicitly disclose a second introduction pipe that is spaced apart from the first introduction pipe. Kim, however, discloses a heat exchanger (fig 2) wherein a second introduction pipe that is spaced apart from the first introduction pipe (see annotated fig 2 below). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Sasaki to have a plurality of introduction pipes such as taught by Kim in order to allow for refrigerant to be more evenly distributed to the plurality of flat tubes and thus improve the heat exchange efficiency of the heat exchanger. 

    PNG
    media_image1.png
    698
    857
    media_image1.png
    Greyscale

However, Sasaki, as modified, does not explicitly disclose wherein the connecting pipe connects a second side of the first heat exchanger to the second heat exchanger. Rather, in Sasaki the connecting pipe (60) connects the first side (23) of the first heat exchanger (B) to the second heat exchanger (A). Shinmura, however, discloses a heat exchanger (fig 1) wherein a connecting pipe (30, fig 4) connects a second side (12) of a first heat exchanger (10) to a second heat exchanger (20). When there are a finite number of identified, predictable solutions, i.e. having the connecting pipe connected to the first side or the second side of the first heat exchanger, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success  it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).


Regarding Claim 2, the combination of Sasaki, Kim, and Shinmura discloses all previous claim limitations. Sasaki further discloses an air introduction portion (see annotated fig 25 below) configured to introduce external air (W); and
an air discharge portion (see annotated fig 25 below), configured to discharge the air that has been introduced into the air introduction portion and that has exchanged heat with the first and second heat exchangers (A, B),
wherein the second heat exchanger (A) is disposed closer to the air introduction portion than the first heat exchanger (B).

    PNG
    media_image2.png
    784
    645
    media_image2.png
    Greyscale

Regarding Claim 3, the combination of Sasaki, Kim, and Shinmura discloses all previous claim limitations. Sasaki further discloses wherein the plurality of first flat tubes (21) define a plurality of rows (see annotated fig 25 below) in a direction in which air (W) flows.

    PNG
    media_image3.png
    784
    645
    media_image3.png
    Greyscale

Regarding Claim 4, the combination of Sasaki, Kim, and Shinmura discloses all previous claim limitations. Sasaki, as modified, further discloses wherein the plurality of first flat tubes (21, Sasaki) extend laterally and are longitudinally spaced apart from each other (see annotated fig 25 below, Sasaki), and 
wherein the first  heat exchanger (A, Sasaki) further includes:
a plurality of first fins (22, Sasaki) connecting the plurality of first flat tubes (21, Sasaki) to each other and being configured to conduct heat therebetween;
a first left header (24, Sasaki) coupled to first side ends of the plurality of first flat tubes and configured to communicate therewith and to allow the refrigerant to flow thereinto (fig 25, Sasaki); and

and wherein the first introduction pipe and the second introduction pipe are connected to the right header (such as taught by Shinmura, see rejection of claim 1). 

    PNG
    media_image4.png
    784
    645
    media_image4.png
    Greyscale

Regarding Claim 5, the combination of Sasaki, Kim, and Shinmura discloses all previous claim limitations. Sasaki further discloses wherein, the plurality of first flat tubes (21) and the plurality of first fins (22) define a heat exchange plane (see annotated fig 25 below), that is orthogonal to a direction in which air (W) flows, and



    PNG
    media_image5.png
    784
    645
    media_image5.png
    Greyscale


Regarding Claim 7, the combination of Sasaki, Kim, and Shinmura discloses all previous claim limitations. Sasaki further discloses wherein the first left header (24) communicates with the plurality of first flat tubes (1) that are disposed at the heat exchange plane (see annotated fig 25 above). 


    PNG
    media_image4.png
    784
    645
    media_image4.png
    Greyscale


Regarding Claim 9, the combination of Sasaki, Kim, and Shinmura discloses all previous claim limitations. However, Sasaki, as modified, does not explicitly disclose an intermediate heat exchanger including a plurality of intermediate flat tubes configured to exchange heat between the refrigerant and air, the intermediate heat exchanger being configured to exchange heat with refrigerant from the first heat exchanger and to supply the refrigerant to the second heat exchanger,

Shinmura, however, discloses a heat exchanger (91, fig 13) wherein an intermediate heat exchanger (93) includes a plurality of intermediate flat tubes (23) configured to exchange heat between the refrigerant and air, the intermediate heat exchanger being configured to exchange heat with refrigerant from a first heat exchanger (94) and to supply the refrigerant to a second heat exchanger (92),
wherein a total cross-sectional area of the plurality of intermediate flat tubes is less than the total cross-sectional area of the plurality of first flat tubes (due to the smaller width) and is greater than a total cross-sectional area of the plurality of second flat tubes (due to the larger width).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Sasaki, as modified, to provide the intermediate heat exchanger of Shinmura in order to increase the heat exchange capacity of the heat exchanger. 

Regarding Claim 10, Sasaki discloses a heat exchanger (fig 25), comprising:
a first heat exchanger (B) including a plurality of  first flat tubes (21) configured to exchange heat between refrigerant and air (W), the first heat exchanger having a first side connected to a first introduction pipe (40) configured to introduce the refrigerant (fig 25);
a second heat exchanger (A) including a plurality of second flat tubes (1) configured to exchange heat between the refrigerant and air, the second heat exchanger being disposed outside 
a connecting pipe (60) that connects the first heat exchange unit to the second heat exchanger and that is configured to supply the refrigerant discharged from the first heat exchanger  to the second heat exchange unit (fig 25),
wherein the first heat exchanger is configured to exchange heat with air that has exchanged heat with the second heat exchanger (fig 25),
wherein an inner diameter of the first flat tubes is equal to an inner diameter of the plurality of second flat tubes (as can be seen in fig 6).
Sasaki does not explicitly disclose wherein a ratio of a total cross-sectional area of the the plurality of first flat tubes and a total cross-sectional area of the plurality of second flat tubes is 7-9 : 1-2. However, since Sasaki teaches a total cross-section area of the plurality of first flat tubes is larger than a plurality of second flat tube, the exact range of the ratio of the cross-sectional areas is considered a result-effective variable, i.e. a variable which achieves a recognized result. In this case the recognized result is that Sasaki teaches that having the total cross-sectional area of the plurality of first flat tubes greater than the plurality of second flat tube improve heat exchange efficiency and reduces pressure loss (col 8, lines 5-22). It would not have been inventive to determine the optimal range via routine experimentation and it would have been obvious to a person of ordinary skill in the art for Sasaki to provide the ratio of 7-9 : 1-2 in order to optimize the efficiency and pressure loss. 
However, Sasaki does not explicitly disclose a second introduction pipe that is spaced apart from the first introduction pipe. Kim, however, discloses a heat exchanger (fig 2) wherein a second introduction pipe that is spaced apart from the first introduction pipe (see annotated fig 2 

    PNG
    media_image1.png
    698
    857
    media_image1.png
    Greyscale

However, Sasaki, as modified, does not explicitly disclose wherein the connecting pipe connects a second side of the first heat exchanger to the second heat exchanger. Rather, in Sasaki the connecting pipe (60) connects the first side (23) of the first heat exchanger (B) to the second heat exchanger (A). Shinmura, however, discloses a heat exchanger (fig 1) wherein a connecting pipe (30, fig 4) connects a second side (12) of a first heat exchanger (10) to a second heat exchanger (20). When there are a finite number of identified, predictable solutions, i.e. having the connecting pipe connected to the first side or the second side of the first heat exchanger, a person of ordinary skill has a good reason to pursue the known options within his or her 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Sasaki, as modified, by trying to have the connecting pipe connected to the second side of the first heat exchanger, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  

Regarding Claim 11, the combination of Sasaki, Kim, and Shinmura discloses all previous claim limitations. However, Sasaki, as modified, does not explicitly disclose an intermediate heat exchanger including a plurality of intermediate flat tubes configured to exchange heat between the refrigerant and air, the intermediate heat exchanger being configured to exchange heat with refrigerant from the first heat exchanger and to supply the refrigerant to the second heat exchanger,
wherein a number of the plurality of intermediate flat tubes is less than or equal to the number of the plurality of first flat tubes and greater than or equal to the number of the number of the plurality of second flat tubes.
Shinmura, however, discloses a heat exchanger (91, fig 13) wherein an intermediate heat exchanger  (93) includes a plurality of intermediate flat tubes (23) configured to exchange heat between the refrigerant and air, the intermediate heat exchanger being configured to exchange  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Sasaki, as modified, to provide the intermediate heat exchanger of Shinmura in order to increase the heat exchange capacity of the heat exchanger, it would have been further obvious to have a number of flat tubes of the intermediate heat exchanger less than a number of flat tubes of the first heat exchanger and greater than the number of flat tubes of the second heat exchanger such as with the different amount of tubes of the first and second heat exchangers of Sasaki. 


Regarding Claim 12, Sasaki discloses a heat exchanger (fig 25) comprising:
 a first heat exchanger (B) including a plurality of first flat tubes (21) configured to exchange heat between refrigerant and air (W), the first heat exchanger having a first side connected to a first introduction pipe (40) and configured to introduce the refrigerant (fig 25);
a second heat exchanger (A) including a plurality of second flat tubes (1) configured to exchange heat between the refrigerant and air (fig 25), the second heat exchanger being disposed outside the first heat exchanger and being connected to a discharge tube (50) from which the refrigerant is discharged (fig 25); and
a connecting pipe (60) that connects the first heat exchanger to the second heat exchanger and that is configured to supply the refrigerant discharged from the first heat exchanger to the second heat exchanger (fig 25),

wherein a total cross-sectional area of the plurality of first flat tubes is larger than a total cross-sectional area of the plurality of second flat tubes (fig 25, due to the reduced width).
However, Sasaki does not explicitly disclose a second introduction pipe that is spaced apart from the first introduction pipe. Kim, however, discloses a heat exchanger (fig 2) wherein a second introduction pipe that is spaced apart from the first introduction pipe (see annotated fig 2 below). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Sasaki to have a plurality of introduction pipes such as taught by Kim in order to allow for refrigerant to be more evenly distributed to the plurality of flat tubes and thus improve the heat exchange efficiency of the heat exchanger. 

    PNG
    media_image1.png
    698
    857
    media_image1.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Sasaki, as modified, by trying to have the connecting pipe connected to the second side of the first heat exchanger, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  

Regarding Claim 13, the combination of Sasaki, Kim, and Shinmura discloses all previous claim limitations. However, Sasaki, as modified, does not explicitly disclose an intermediate heat exchanger including a plurality of intermediate flat tubes configured to exchange heat between the refrigerant and air, the intermediate heat exchanger being configured 
wherein a total cross-sectional area of the plurality of intermediate flat tubes is less than or equal to the total cross-sectional area of the plurality of first flat tubes of the first heat exchange unit and is greater than or equal to the total cross-sectional area of the plurality of second flat tubes.
Shinmura, however, discloses a heat exchanger (91, fig 13) wherein an intermediate heat exchanger (93) includes a plurality of intermediate flat tubes (23) configured to exchange heat between the refrigerant and air, the intermediate heat exchanger being configured to exchange heat with refrigerant from a first heat exchanger  (94) and supplying the refrigerant to a second heat exchanger (92),
wherein a total cross-sectional area of the plurality of intermediate flat is less than the total cross-sectional area of the plurality of first  flat tubes (due to the smaller width) but is greater than a total cross-sectional area of the plurality of second flat tubes (due to the larger width).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Sasaki, as modified, to provide the intermediate heat exchanger of Shinmura in order to increase the heat exchange capacity of the heat exchanger. 


	Regarding Claim 14, Sasaki discloses a heat exchanger, comprising:

a second heat exchanger (A) including a plurality of second flat tubes (1) configured to exchange heat between the refrigerant and air, the second heat exchanger being disposed outside the first heat exchanger and being connected to a discharge tube (50) from which the refrigerant is discharged (fig 25); and
a connecting pipe (60) that the first heat exchanger to the second heat exchanger and that is configured to supply the refrigerant discharged from the first heat exchanger to the second heat exchanger (fig 25),
wherein the first heat exchanger is configured to exchange heat with air that has exchanged heat with the second heat exchanger (fig 25),
wherein an inner diameter of the plurality of first flat tubes is equal to an inner diameter of the plurality of second flat tubes (see fig 6), and
wherein a number of plurality of first flat tubes is greater than a number of the plurality of second flat tubes (fig 25).
However, Sasaki does not explicitly disclose a second introduction pipe that is spaced apart from the first introduction pipe. Kim, however, discloses a heat exchanger (fig 2) wherein a second introduction pipe that is spaced apart from the first introduction pipe (see annotated fig 2 below). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Sasaki to have a plurality of introduction pipes such as taught by Kim in order to allow for refrigerant to be more evenly distributed to the plurality of flat tubes and thus improve the heat exchange efficiency of the heat exchanger. 

    PNG
    media_image6.png
    698
    857
    media_image6.png
    Greyscale

However, Sasaki, as modified, does not explicitly disclose wherein the connecting pipe connects a second side of the first heat exchanger to the second heat exchanger. Rather, in Sasaki the connecting pipe (60) connects the first side (23) of the first heat exchanger (B) to the second heat exchanger (A). Shinmura, however, discloses a heat exchanger (fig 1) wherein a connecting pipe (30, fig 4) connects a second side (12) of a first heat exchanger (10) to a second heat exchanger (20). When there are a finite number of identified, predictable solutions, i.e. having the connecting pipe connected to the first side or the second side of the first heat exchanger, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success  it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Sasaki, as modified, by trying to have the connecting pipe connected to the second side of the first heat exchanger, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  

Regarding Claim 15, the combination of Sasaki, Kim, and Shinmura discloses all previous claim limitations. However, Sasaki, as modified, does not explicitly disclose an intermediate heat exchanger including a plurality of intermediate flat tubes configured to exchange heat between the refrigerant and air, the intermediate heat exchanger being configured to exchange heat with refrigerant from the first heat exchanger and to supply the refrigerant to the second heat exchanger,
wherein an inner diameter of the intermediate flat tubes is equal to the inner diameter of the plurality of first flat tubes, and
wherein a number of the plurality of intermediate flat tubes is less than equal to than the number of the plurality of first flat tubes and greater than or equal to the number of the plurality second flat tubes.
Shinmura, however, discloses a heat exchanger (91, fig 13) wherein an intermediate heat exchanger (93) includes a plurality of intermediate flat tubes (23) configured to exchange heat between the refrigerant and air, the intermediate heat exchanger exchanging heat with refrigerant from a first heat exchanger (94) and to supply the refrigerant to a second heat exchanger (92).


Regarding Claim 16, the combination of Sasaki, Kim, and Shinmura discloses all previous claim limitations. Sasaki further discloses wherein the plurality of second flat tubes (1) and the plurality of second fins (2) define heat exchange planes (at the connection points, see annotated fig 25 below) that are orthogonal to a direction in which air flows, and wherein the heat exchange planes include a plurality of heat exchange planes spaced apart from each other (at each connection between the tubes and the fins).

    PNG
    media_image7.png
    739
    598
    media_image7.png
    Greyscale


Regarding Claim 18, the combination of Sasaki, Kim, and Shinmura discloses all previous claim limitations. Sasaki, as modified, further discloses wherein the second left header (4) communicates with the plurality of second flat tubes (1) disposed at the heat exchange plane (formed at the connection points of the fin and respective tubes).

Regarding Claim 19, the combination of Sasaki, Kim, and Shinmura discloses all previous claim limitations. Sasaki, as modified, further discloses wherein the second introduction 

    PNG
    media_image8.png
    698
    857
    media_image8.png
    Greyscale

However, Sasaki, as modified, does not explicitly disclose wherein each of the discharge tube is disposed at a height vertically between the first introduction pipe and the second introduction pipe. Kim, however, discloses providing a discharge pipe between the first and second introduction pipe (see annotated fig 2 below). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Sasaki to provide the plurality of discharge pipes of Kim in order to ensure adequate discharge of the refrigerant from the heat exchanger thus reducing the pressure drop and improving the heat exchange efficiency. 

    PNG
    media_image9.png
    698
    857
    media_image9.png
    Greyscale


Sasaki, as modified, does not explicitly disclose wherein the connecting pipe is disposed at a height vertically between the first introduction pipe and the second introduction pipe. Sasaki however, in another embodiment (Fig 47) teaches providing a connection pipe (60) between a top pipe (190) and a bottom pipe (200). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claim invention for Sasaki, as modified, to have the connection pipe extend between he first and second introduction pipes as this would be choosing from a finite number of identified, predictable solutions, i.e. having the connecting pipe extend to the top or bottom of the adjacent heat exchanger, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, iit is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Sasaki, as modified, by trying to connection pipe extend from the top to the bottom of the heat exchanger, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  

10.	Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki, Kim, and Shinmura as applied to claims 5 and 16 above, and further in view of Suzuki et al. (U.S. Patent Publication No. 2005/0081534, “Suzuki”, previously cited).

Regarding Claim 6, the combination of Sasaki, Kim, and Shinmura discloses all previous claim limitations. However, they don’t explicitly disclose wherein the first left header or the first right header includes a plurality of headers that correspond to respective ones among the plurality of heat exchange planes. Suzuki, however, discloses a heat exchanger (fig 1) wherein a header (for 3) includes a plurality of headers (for 3a, 3b, 3c), that correspond to respective ones among a plurality of heat exchange planes (see annotated fig 1 below, in front and back of the heat exchanger). Suzuki teaches that this allows for heat exchanger sections to be added or removed and thus can be adjusted for size and cooling needs (¶0067). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Sasaki, as modified, to provide the plurality of headers to allow for the heat 

    PNG
    media_image10.png
    523
    586
    media_image10.png
    Greyscale


Regarding Claim 17, the combination of Sasaki, Kim, and Shinmura discloses all previous claim limitations. However, they do not explicitly disclose wherein the second left header or the second right header includes a plurality of headers that correspond to respective ones among the plurality of heat exchange planes. Suzuki, however, discloses a heat exchanger (fig 1) wherein a header (for 3) includes a plurality of headers (for 3a, 3b, 3c), that correspond to respective ones among a plurality of heat exchange planes (see annotated fig 1 below, in front and back of the heat exchanger). Suzuki teaches that this allows for heat exchanger sections to be added or removed and thus can be adjusted for size and cooling needs (¶0067). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed . 

11.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki, Kim, and Shinmura as applied to claim 4 above, and further in view of Ito (U.S. Patent Publication No. 2016/0146519).

Regarding Claim 8, the combination of Sasaki, Kim, and Shinmura discloses all previous claim limitations. Sasaki, as modified, further discloses wherein the plurality of second flat tubes (1, Sasaki) extend laterally and are longitudinally spaced apart from each other (see annotated fig 25 below, Sasaki),
wherein the second heat exchanger (A, Sasaki) further includes:
a plurality of second fins (2, Sasaki) connecting the plurality of second flat tubes to each other and being configured to conduct heat therebetween (fig 25, Sasaki);
a second left header (4, Sasaki) coupled to first side ends of the plurality of second flat tubes and configured to communicate therewith and to allow the refrigerant to flow thereinto (fig 25, Sasaki); and
a second right header (3, Sasaki) coupled to second side ends of the plurality of second flat tubes and configured to communicate therewith and to allow the refrigerant to flow thereinto (fig 25, Sasaki).
However, they do not explicitly disclose wherein the connecting pipe connects the first left header to the second right header. Ito, however, discloses a heat exchanger (fig 9) wherein a . 

    PNG
    media_image11.png
    395
    531
    media_image11.png
    Greyscale

12.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki, Kim, and Shinmura as applied to claim 1 above, and further in view of Hwang et al. (Korean Patent Publication KR20160131577A, “Hwang”, previously cited).

Regarding Claim 20, the combination of Sasaki, Kim, and Shinmura discloses all previous claim limitations. However, they do not explicitly wherein the heat exchanger is of a microchannel type exchanger. Hwang, however, discloses a heat exchanger (fig 1) which is of a .  

Response to Arguments
13.	Applicant's arguments filed 6/2/2021 have been fully considered but they are not persuasive. 
Applicant argues (pages 12-13) that the cited references fail to teach providing first and second introduction pipes connected to one side of the first heat exchanger as now required by the independent claims. However, newly cited Kim is now being relied upon to teach this limitation. 
Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY E ARANT/Examiner, Art Unit 3763